the court's application of the law to those facts de novo. Lader v. Warden,
                   121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                               First, appellant argues that counsel was ineffective for
                   advising him to enter a guilty plea to the counts of child abuse and neglect
                   with substantial mental harm, because appellant had produced evidence
                   that the children did not suffer substantial mental harm. Appellant has
                   failed to demonstrate deficiency or prejudice. Even if the records that
                   appellant provided in the proceedings below did demonstrate a lack of
                   substantial mental harm on the part of the victims, appellant did not
                   demonstrate that counsel knew or should have known of the information
                   at the time of the entry of the guilty plea. See Strickland, 466 U.S. at 689
                   (explaining that counsel's performance must be evaluated from counsel's
                   perspective at the time and without "the distorting effects of hindsight").
                   Accordingly, appellant did not demonstrate that counsel was objectively
                   unreasonable. Moreover, appellant received a substantial benefit from the
                   plea agreement in that he would not be subject to the deadly weapon
                   sentence enhancement, which would have been a term equal and
                   consecutive to that imposed for the murder. See 1995 Nev. Stat., ch. 455, §
                   1, at 1431. Accordingly, appellant did not demonstrate that, but for the
                   alleged error of counsel, he would not have pleaded guilty and would have
                   insisted on going to trial. We therefore conclude that the district court did
                   not err in denying this claim.
                               Second, appellant argues that counsel was ineffective for
                   advising him that the sentences for counts two and three would be
                   imposed concurrent to that for count one. Appellant has failed to
                   demonstrate prejudice. Even were appellant's claim true, he failed to
                   demonstrate that, but for the alleged incorrect advice, he would not have

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    .er
                  pleaded guilty but would have insisted on going to trial. Not only did the
                  guilty plea agreement, which appellant orally acknowledged that he read
                  and understood, clearly state that the sentences for counts two and three
                  would run consecutive to that for count one, but in its canvass of
                  appellant, the district court repeatedly and explicitly confirmed with
                  appellant that he understood the stipulated sentence and that no one had
                  promised him concurrent terms. We therefore conclude that the district
                  court did not err in denying this claim.
                              Third, appellant argues that counsel was ineffective for failing
                  to file a direct appeal upon appellant's timely request that he do so. Based
                  upon our review of the record on appeal, we conclude that the district
                  court erred in denying this claim. Trial counsel has a constitutional duty
                  to consult with a defendant about a direct appeal when the defendant
                  inquires about it and a duty to file a direct appeal when a client requests
                  one or when the client expresses dissatisfaction with his conviction and
                  sentence. Toston v. State, 127 Nev. „ 267 P.3d 795, 799-800 (2011).
                  Appellant testified at the evidentiary hearing that at the conclusion of the
                  sentencing hearing, he had asked counsel if he could file an appeal
                  concerning his sentence and that counsel had responded that he would do
                  it. Trial counsel testified that he did not have a specific recollection of the
                  hearing but that he thought appellant had asked about appealing. He did
                  not remember it being a specific request to appeal but offered conflicting
                  hypotheses as to what his reaction might have been had appellant done so:
                  He would have asked, `What appeal?" because he believed they were lucky
                  that the judge followed the guilty plea agreement, and he would have
                  "followed up" but would "[p]ossibly not file" because he needed something
                  besides ineffective-assistance claims on which to base the appeal.

SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1947A .2400
                Appellant's testimony established by a preponderance of the evidence that
                he had requested an appeal, and counsel's testimony failed to rebut that.
                Because prejudice is presumed, see id. at 267 P.3d at 799, appellant
                demonstrated that he received ineffective assistance of counsel. Thus, we
                reverse the decision of the district court to deny this claim, and we remand
                this matter to the district court to provide appellant with the remedy set
                forth in NRAP 4(c). 1
                               Appellant also argues that his guilty plea was invalid. A
                guilty plea is presumptively valid, and a petitioner carries the burden of
                establishing that the plea was not entered knowingly and intelligently.
                Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368 (1986); see also
                Hubbard v. State, 110 Nev. 671, 675, 877 P.2d 519, 521 (1994). Further,
                this court will not reverse a district court's determination concerning the
                validity of a plea absent a clear abuse of discretion. Hubbard, 110 Nev. at
                675, 877 P.2d at 521. In determining the validity of a guilty plea, this
                court looks to the totality of the circumstances.   State v. Freese, 116 Nev.
                1097, 1105, 13 P.3d 442,448 (2000); Bryant, 102 Nev. at 271, 721 P.2d at
                367.




                       1 Thedistrict court shall enter specific findings of fact and
                conclusions of law that appellant was deprived of a direct appeal and is
                entitled to a direct appeal with the assistance of counsel. See NRAP
                4(c)(1)(B)(i). If appellant is indigent, the district court shall appoint
                appellate counsel. See NRAP 4(c)(1)(B)(ii). The district court shall also
                direct the clerk of the district court to prepare and file within 5 days of
                entry of the district court's order a notice of appeal from the judgment of
                conviction and sentence. See NRAP 4(c)(1)(B)(iii).




SUPREME COURT
       OF
    NEVADA
                                                      4
(0)1947A
                              The totality of the circumstances demonstrates that
                  appellant's guilty plea was valid. First, appellant argues that he believed
                  all sentences would run concurrently. As discussed above, any such belief
                  was unfounded. Second, appellant argues that his guilty plea was
                  manifestly unjust because he would not have pleaded guilty had he known
                  the State did not have evidence that the children suffered substantial
                  mental harm. At the time of his guilty plea, appellant acknowledged that
                  he was pleading guilty, in part, because his actions had inflicted
                  substantial mental harm on the children and that pleading guilty was in
                  his best interest. Further, as discussed above, he received a substantial
                  benefit by accepting the State's plea offer, thereby avoiding the imposition
                  of an equal and consecutive term of imprisonment for the deadly weapon
                  enhancement for the murder count. We therefore conclude that the
                  district court did not err in denying this claim.
                              For the foregoing reasons, we
                              ORDER the judgment of the district court AFFIRMED IN
                  PART AND REVERSED IN PART AND REMAND this matter to the
                  district court for proceedings consistent with this order.




                                                                                     J.
                                                       PiNng

                                                             (00.,..a6r....„
                                                                                     J.
                                                       Parraguirre



                                                       Saitta

SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    en
                 cc: Hon. Jessie Elizabeth Walsh, District Judge
                      The Law Office of Daniel M. Bunin
                      Attorney GenerallCarson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    6
(0) 1947A    e